DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 1, “rotation element” should read --rotational element--.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  in line 1, “rotation element” should read --rotational element--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,399,755 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, US 10,399,755 B2 discloses a strap tie comprising: a body including a receiving channel, a strap engagement member, and a first base engagement member including an actuator component coupled to an engagement component, the actuator component integral to the body, the receiving channel extending through the body, the receiving channel configured to receive a remote strap, the engagement member configured to engage a movement restriction member of the remote strap to prevent translation of the remote strap away from the body (claim 1; see Column 43, lines 11-21); a strap extending from a side of the body, the strap having a thickness along the side of the body at a proximal end attached to the body, a distal end opposite the proximal end, and a plurality of movement restriction members (claim 1; see Column 43, lines 22-25); and a rotational element of the body configured to removably couple to a base to allow the strap tie to rotate relative to the base, the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (claim 1; see Column 43, lines 30-34).
Regarding claim 2 of the instant application, US 10,399,755 B2 discloses that the rotational element defines a slot extending into the rotational element; and the engagement component is configured to be at least partially received in the slot, the actuator component configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (claim 2).
Regarding claim 3 of the instant application, US 10,399,755 B2 discloses the actuator component is configured to be biased to the first position (claim 3).
Regarding claim 4 of the instant application, US 10,399,755 B2 discloses that the rotation element includes a circular wall defining the slot, the slot having a slot width, the engagement component including an engagement wall having an engagement width less than the slot width and a tab extending away from the slot, the tab configured to couple the rotational element to the base (claim 4).
Regarding claim 5 of the instant application, US 10,399,755 B2 discloses a second base engagement member configured to couple the rotational element to the base, the second base engagement member on an opposite surface portion of the body from the first base engagement member (claim 5).
Regarding claim 6 of the instant application, US 10,399,755 B2 discloses the first engagement member is configured to be moved into a cavity defined within the body to move from the first position to the second position (claim 6).
Regarding claim 7 of the instant application, US 10,399,755 B2 discloses the rotational element is at least one of attached to, defined within, or extended from a third body surface portion of the body (claim 7).
Regarding claim 8 of the instant application, US 10,399,755 B2 discloses that the strap engagement member is configured to move within a slot defined on a fourth body surface portion opposite the third body surface portion (claim 8).
Regarding claim 9 of the instant application, US 10,399,755 B2 discloses the plurality of movement restriction members define a longitudinal axis from the proximal end to the distal end, and the rotational element is disposed in a plane parallel to and spaced from the longitudinal axis (claim 9).
Regarding claim 10 of the instant application, US 10,399,755 B2 discloses a strap tie assembly, comprising: a base including a base component configured to be disposed adjacent to a portion of skin on a first base side of the base component and a first body coupler coupled to a second base side of the base component opposite the first base side (claim 10; see Column 44, lines 10-15); and a strap tie including a body including a receiving channel, a strap engagement member, and a first base engagement member including an actuator component coupled to an engagement component, the actuator component integral to the body, the receiving channel extending through the body, the receiving channel configured to receive a remote strap, the engagement member configured to engage a movement restriction member of the remote strap to prevent translation of the remote strap away from the body (claim 10; see Column 44, lines 16-26); a strap extending from a side of the body, the strap having a thickness along the side of the body at a proximal end attached to the body, a distal end opposite the proximal end, and a plurality of movement restriction members (claim 10; see Column 44, lines 27-31); and a rotational element of the body configured to removably couple to a base to allow the strap tie to rotate relative to the base, the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (claim 10; see Column 44, lines 36-41).
Regarding claim 11 of the instant application, US 10,399,755 B2 discloses that the first body coupler includes a first cavity defining a first diameter and a first coupler edge spaced from the first cavity on an opposite side of the first cavity from the base component, the first coupler edge defining a second diameter less than the first diameter (claim 11).
Regarding claim 12 of the instant application, US 10,399,755 B2 discloses that the first coupler edge defines a plurality of teeth configured to restrict rotation of the rotational element relative to the coupler edge (claim 12).
Regarding claim 13 of the instant application, US 10,399,755 B2 discloses that the rotational element defines a plurality of edge engagement members configured to engage the plurality of teeth (claim 13).
 Regarding claim 14 of the instant application, US 10,399,755 B2 discloses that the base defines a plurality of openings, wherein at least two of the plurality of openings are sized and spaced apart from one another to allow a staple to be attached to the portion of skin through the at least two openings (claim 14).
Regarding claim 15 of the instant application, US 10,399,755 B2 discloses that the base defines at least one second body coupler coupled to the second base side of the base component, and the rotational element of the body is configured to removably couple to the at least one second body coupler of the base to allow the strap tie to rotate relative to the base (claim 15).
Regarding claim 16 of the instant application, US 10,399,755 B2 discloses that the first body coupler includes a first coupler edge spaced from the first cavity on an opposite side of the first cavity from the base component, and the at least one second body coupler includes a second coupler edge extending from the first coupler edge (claim 16).
Regarding claim 18 of the instant application, US 10,399,755 B2 discloses that the rotational element defines a slot extending into the rotational element; and the engagement component is configured to be at least partially received in the slot, the actuator component configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (claim 17).
Regarding claim 19 of the instant application, US 10,399,755 B2 discloses that the rotation element includes a circular wall defining the slot, the slot having a slot width, the engagement component including an engagement wall having an engagement width less than the slot width and a tab extending away from the slot, the tab configured to be inserted between the first cavity and the first coupler edge (claim 18).
Regarding claim 20 of the instant application, US 10,399,755 B2 discloses that the rotational element is at least one of attached to, defined within, or extended from a third body surface portion of the body (claim 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites that the first engagement member is configured to be moved into a cavity defined within the body to move from the first position to the second position.  Claim 6 is dependent on claim 2, which recites that the actuator component is configured to be moved from a first position to a second position.  Although claim 1 recites that the first base engagement member includes an actuator component coupled to an engagement component, claim 2 only recites that the actuator component is moved (not the base engagement member as a whole).  The actuator component being “coupled to” the engagement component does not necessarily mean that the two components move together.  In other words, claim 2 only recites that the actuator component is moved from a first position to a second position, which does not necessarily mean that the entire first engagement member moves from the first position to the second position.  Appropriate clarification is required.  
Claim 7 is dependent on claim 1 and requires that the rotational element is at least one of attached to, defined within, or extended from a third body surface portion of the body.  Claim 8 is dependent on claim 7 and requires that the strap engagement member is configured to move within a slot defined on a fourth body surface portion opposite the third body surface portion.  These claims are unclear because a first body surface portion and a second body surface portion are not recited in the claims.  Appropriate correction is required.
Claim 10 recites “a rotational element of the body configured to removably couple to a base…”  It is unclear whether the claim is referring to the base that is earlier recited in the claim (in line 2), or a different base.  For examination purposes, the Examiner has assumed that the claim is meant to refer to the earlier recited base.  Appropriate correction is required.
Claims 11-20 are dependent on claim 10, thus are also rendered indefinite.  Appropriate correction is required.
Claim 16 also recites the limitation "the first cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 19 also recites the limitations “the first cavity” and "the first coupler edge" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 20 also recites that the rotational element is at least one of attached to, defined within, or extended from a third body surface portion of the body.  This claim is also unclear because a first body surface portion and a second body surface portion are not recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (US 2002/0104196 A1).
	Regarding claim 1, Geiger discloses (Figures 25-36) a strap tie comprising: a body (13a) including a receiving channel (20; paragraph 0054), a strap engagement member (54), and a first base engagement member (92, 94) including an actuator component (92) coupled to an engagement component (94), the actuator component integral to the body (Figure 34), the receiving channel extending through the body (Figure 34), the receiving channel capable of receiving a remote strap, the engagement member capable of engaging a movement restriction member of the remote strap to prevent translation of the remote strap away from the body; a strap (16) extending from a side of the body, the strap having a thickness along the side of the body at a proximal end attached to the body (Figure 34), a distal end opposite the proximal end, and a plurality of movement restriction members (Figures 27-29 and 33-36); and a rotational element (90) of the body configured to removably couple to a base (13b) to allow the strap tie to rotate relative to the base (Figures 27-29), the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (paragraph 0074).
	Regarding claim 2, Geiger discloses (Figure 25) that the rotational element (90) defines a slot (96) extending into the rotational element; and the engagement component (94) is configured to be at least partially received in the slot, the actuator component (92) configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (paragraph 0074).
	Regarding claim 3, Geiger discloses that the actuator component (92) is configured to be biased to the first position (paragraph 0074).
	Regarding claim 4, Geiger discloses (Figures 25 and 33) that the rotational element (90) includes a circular wall defining the slot (Figure 25), the slot having a slot width, the engagement component including an engagement wall having an engagement width less than the slot width (Figure 33) and a tab extending away from the slot, the tab configured to couple the rotational element to the base (paragraph 0074).
	Regarding claim 6, Geiger discloses that the first engagement member (92, 94) is configured to be moved into a cavity defined within the body (13a) to move from the first position to the second position (paragraph 0074).
	Regarding claim 7, Geiger discloses (Figure 25) the rotational element (90) is defined within a third body surface portion (80) of the body.
	Regarding claim 8, Geiger discloses (Figures 25, 30, 32) the strap engagement member (54) is configured to move within a slot defined on a fourth body surface portion (26) opposite the third body surface portion.
	Regarding claim 9, Geiger discloses that the plurality of movement restriction members (58) define a longitudinal axis from the proximal end to the distal end, and the rotational element (90) is disposed in a plane parallel to and spaced from the longitudinal axis (when strap 16 is received within slot 20; paragraph 0054; Figure 33).
	Regarding claim 10, Geiger discloses (Figures 25-36) a strap tie assembly, comprising: a base including a base component (13b) configured to be disposed adjacent to a portion of skin on a first base side of the base component and a first body coupler (16, 20, 52) coupled to a second base side of the base component (13b) opposite the first base side; and a strap tie including a body (13a) including a receiving channel (20; paragraph 0054), a strap engagement member (54), and a first base engagement member including an actuator component (92) coupled to an engagement component (94), the actuator component integral to the body (Figure 34), the receiving channel extending through the body, the receiving channel capable of receiving a remote strap, the engagement member (54) capable of engaging a movement restriction member (58) of the remote strap to prevent translation of the remote strap away from the body; a strap (16) extending from a side of the body (13a), the strap having a thickness along the side of the body at a proximal end attached to the body, a distal end opposite the proximal end, and a plurality of movement restriction members (Figures 27-29 and 33-36); and a rotational element (90) of the body (13a) capable of removably coupling to a base (13b) to allow the strap tie to rotate relative to the base (Figures 27-29), the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (Figures 25, 32; paragraph 0074).
	Regarding claim 11, Geiger discloses (Figure 32) that the first body coupler includes a first cavity (at 26) defining a first diameter and a first coupler edge spaced from the first cavity on an opposite side of the first cavity from the base component, the first coupler edge defining a second diameter less than the first diameter (due to pawl mechanism 52 disposed within slot 20).
	Regarding claim 18, Geiger discloses (Figure 25) that the rotational element (90) defines a slot (96) extending into the rotational element; and the engagement component (94) is configured to be at least partially received in the slot, the actuator component (92) configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (paragraph 0074).
	Regarding claim 19, Geiger discloses (Figures 25 and 33) that the rotational element includes a circular wall defining the slot, the slot having a slot width, the engagement component (94) including an engagement wall having an engagement width less than the slot width (Figure 33) and a tab extending away from the slot, the tab configured to be inserted between the first cavity and the first coupler edge (paragraph 0074).
Regarding claim 20, Geiger discloses (Figure 25) the rotational element (90) is defined within a third body surface portion (80) of the body.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the Double Patenting rejections above/if a Terminal Disclaimer is filed.
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten to overcome the ODP rejections above/if a Terminal Disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites that the strap tie further comprises a second base engagement member configured to couple the rotational element to the base, the second base engagement member on an opposite surface portion of the body from the first base engagement member.  These limitations, in combination with the limitations in claims 1 and 2, are not disclosed or suggested in the prior art of record.  Geiger only discloses a first base engagement member to couple the rotational element to the base.  Geiger fails to disclose or suggest a second base engagement member on an opposite surface portion of the body from the first base engagement member.
Claim 12 recites that the first coupler edge defines a plurality of teeth configured to restrict rotation of the rotational element relative to the coupler edge.  These limitations, in combination with the limitations of claims 10 and 11, are not disclosed or suggested in the prior art of record.  Geiger fails to disclose or suggest a first coupler edge defining a plurality of teeth configured to restrict rotation of the rotational element relative to the coupler edge.  Claim 13 is dependent on claim 12, thus would also be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
Claim 14 recites that the base defines a plurality of openings, wherein at least two of the plurality of openings are sized and spaced apart from one another to allow a staple to be attached to the portion of skin through the at least two openings.  These limitations, in combination with the limitations of claim 10, are not disclosed or suggested in the prior art of record.  Geiger discloses a single opening in the base.  Geiger does not disclose or suggest a plurality of openings, wherein at least two of the plurality of openings are sized and spaced apart from one another to allow a staple to be attached to the portion of skin through the at least two openings.
Claim 15 recites that the base defines at least one second body coupler coupled to the second base side of the base component, and the rotational element of the body is configured to removably couple to the at least one second body coupler of the base to allow the strap tie to rotate relative to the base.  These limitations, in combination with the limitations in claim 10, are not disclosed or suggested in the prior art of record.  Geiger fails to disclose or suggest at least one second body coupler as claimed.
Claims 16 and 17 are dependent on claim 15, thus would also be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771